IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                     May 19, 2010 Session

            STATE OF TENNESSEE v. DERRICK LEMON GOODE

                    Appeal from the Circuit Court for Bedford County
                             No. 16620 Lee Russell, Judge




                   No. M2009-00508-CCA-R3-CD - Filed July 21, 2010


Following a jury trial, the Defendant, Derrick Lemon Goode,1 was convicted of ten counts
of forgery, a Class E felony. See Tenn. Code Ann. § 39-14-114(c). The trial court merged
each even-numbered count with the odd-numbered count preceding it, leaving convictions
for Counts One, Three, Five, Seven, and Nine. He was sentenced as a Range II, multiple
offender to three years and six months for each count. The trial court ordered the Defendant
to serve these five sentences consecutively to each other, for a total effective sentence of
seventeen and one-half years in the Department of Correction. In this direct appeal, the
Defendant contends that: (1) the State presented evidence insufficient to convict him and; (2)
the trial court erred in ordering consecutive sentences. After our review, we affirm the
judgments of the trial court.


  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

D AVID H. W ELLES, J., delivered the opinion of the Court, in which J ERRY L. S MITH and
R OBERT W. W EDEMEYER, JJ., joined.

Robert L. Marlow, Shelbyville, Tennessee, for the appellant, Derrick Lemon Goode.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Charles Crawford, District Attorney General; and Michael D. Randles, Assistant
District Attorney General, Tennessee, for the appellee, State of Tennessee.




       1
        The Defendant’s brief identifies him as “Derrick Le-Mon Goode.” It is the policy of this Court,
however, to refer to defendants by the name listed in their indictments.
                                        OPINION

                                   Factual Background

        This case was tried on October 28, 2008. Loyd Curtis, Jr., testified that he lived in
Shelbyville and that the Defendant was a former work associate of his. On March 28, 2008,
Mr. Curtis sold the Defendant a white 1989 Lincoln Town Car. Sometime later, he received
letters informing him that he owed money to three convenience stores: 82 Market in Bell
Buckle, Shelbyville Supermarket, and Sav-A-Lot. Mr. Curtis went to each store and viewed
copies of checks that had been written from a checkbook belonging to him. He then realized
he had left this checkbook in the car he sold to the Defendant. Mr. Curtis testified that all
the checks were signed in his name but that he had only signed one of the checks. The
checks the State introduced in support of the convictions at issue include the following
information:

       Check 1071 was payable to the order of “82 Market Bell Buckle” for sixty-five dollars
and dated “04-04-08.” Its “Memo” section contains the words “Cash & Gas.” The check
also has two sets of numbers written above Mr. Curtis’ name and address on the top left side
of the check.

       Check 1079 was payable to the order of “82 Market Bell Buckle” for eighty dollars
and dated “04/05/08.” Its “Memo” section contains the words “Gas & Cash.” The check
also has two sets of numbers written above Mr. Curtis’ name and address on the top left side
of the check.

       Checks 1069 and 1075 were payable to the order of “Derrick Goode” for one hundred
dollars and seventy-five dollars and dated “04/06/08” and “01/06/08,” respectively. The
“Memo” section on each contains the word “Labor.”

       Check 1088 contains a blank “Pay to the Order of” section but was made out for $120
and dated “5-25-2008.” Its “Memo” section contains the words “Labor Lot 12 Indian Trails
M’Boro.” It contains a “D.l.” number next to Mr. Curtis’ name and address.

        Mr. Curtis said that, because of business difficulties, he closed the account upon
which all of the checks at issue were drawn in November 2007. Finally, Mr. Curtis
introduced Check 1036, which he said he had written on January 12, 2007, at Shelbyville
Supermarket, having forgotten that the account was closed. He later realized his mistake and
reimbursed Shelbyville Supermarket.




                                             -2-
        Mr. Curtis further testified that the apparent driver’s license and phone numbers
appearing on some of the checks did not belong to him. He also said he never authorized
anyone else to use his account and received no consideration for the use of the checks. He
acknowledged on cross-examination that he went to the Sav-A-Lot at which some other
checks drawn on the same account were passed and watched video of a man passing the
checks; this man was not the Defendant. Mr. Curtis could not say who wrote the checks, but
stated that he did not write them.

        Prasant Maheta owned the Bell Buckle 82 Market in March 2008. He said that his
store required its cashiers to record the driver’s license number and phone number of any
person paying with a check; he acknowledged that his clerks did not always do so, however.
He also said that he became acquainted with the Defendant, who he knew as “Debow.” The
Defendant would sometimes come into the 82 Market two or three times a day; occasionally,
however, a few days would pass in which the Defendant would not come in.

       Mr. Maheta testified that his store accepted Checks 1071 and 1079. He did not see
who wrote the checks. After both checks were returned by the bank, Mr. Maheta called the
Defendant, who said he would reimburse 82 Market. The Defendant did not deny passing
the checks and never claimed that someone else passed them. The Defendant told Mr.
Maheta that he had received the checks in payment for work he had done for Mr. Curtis; Mr.
Maheta acknowledged that, if that were the case, then the checks should have been made
payable to the Defendant rather than 82 Market. As of trial, the Defendant still had not
reimbursed Mr. Maheta.

       Detective Brian Crews of the Shelbyville Police Department investigated the forged
checks in this case after receiving a report and copies of the checks. Detective Crews
discovered that Roderick Brooks, to whom Check 1082 (not the basis for an offense charged
against the Defendant) was made payable, was incarcerated at the time of the investigation.
He spoke to Mr. Brooks, who admitted his involvement with passing that check.

        Detective Crews also noted that Check 1071 contained a driver’s license number only
slightly different from the Defendant’s driver’s license number. Check 1079, the other check
made out to 82 Market, contained a different invalid driver’s license number. Check 1088,
the check with a blank “Pay to the Order of” section, contained the Defendant’s correct
driver’s license number. Detective Crews tried to question the Defendant about the checks,
but the Defendant was very defensive. The detective was of the opinion that the Defendant
was “wanting to fight.” On cross-examination, Det. Crews acknowledged that he had
worked cases before in which people have obtained and illegally used another’s driver’s
license number.



                                            -3-
      The Defendant did not testify and presented no evidence in his defense.               The
Defendant was convicted as charged. He now appeals.

                                           Analysis

I. Sufficiency of the Evidence
       Tennessee Rule of Appellate Procedure 13(e) prescribes that “[f]indings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support the findings by the trier of fact of guilt beyond a reasonable doubt.”
A convicted criminal defendant who challenges the sufficiency of the evidence on appeal
bears the burden of demonstrating why the evidence is insufficient to support the verdict,
because a verdict of guilt destroys the presumption of innocence and imposes a presumption
of guilt. See State v. Evans, 108 S.W.3d 231, 237 (Tenn. 2003); State v. Carruthers, 35
S.W.3d 516, 557-58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This
Court must reject a convicted criminal defendant’s challenge to the sufficiency of the
evidence if, after considering the evidence in a light most favorable to the prosecution, we
determine that any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Hall,
8 S.W.3d 593, 599 (Tenn. 1999).

        On appeal, the State is entitled to the strongest legitimate view of the evidence and all
reasonable and legitimate inferences which may be drawn therefrom. See Carruthers, 35
S.W.3d at 558; Hall, 8 S.W.3d at 599. A guilty verdict by the trier of fact accredits the
testimony of the State’s witnesses and resolves all conflicts in the evidence in favor of the
prosecution’s theory. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). Questions
about the credibility of witnesses, the weight and value of the evidence, as well as all factual
issues raised by the evidence are resolved by the trier of fact, and this Court will not re-weigh
or re-evaluate the evidence. See Evans, 108 S.W.3d at 236; Bland, 958 S.W.2d at 659. Nor
will this Court substitute its own inferences drawn from circumstantial evidence for those
drawn by the trier of fact. See Evans, 108 S.W.3d at 236-37; Carruthers, 35 S.W.3d at 557.

       “A person commits an offense who forges a writing with intent to defraud or harm
another.” Tenn. Code Ann. § 39-14-114(a). Five acts of forgery underlie the ten counts
charged in the Defendant’s indictments. The Defendant was charged with forging Checks
1069, 1071, 1075, 1079, and 1088 under Tennessee Code Annotated section 39-14-
114(b)(1)(A)(i), which states that “forge” means to “[a]lter, make, complete, execute or
authenticate any writing so that it purports to . . . [b]e the act of another who did not
authorize the act . . . .”




                                               -4-
       He was also charged with forging the same checks under Tennessee Code Annotated
section 39-14-114(b)(1)(C), which states that “forge” means to “[i]ssue, transfer, register the
transfer of, pass, publish, or otherwise utter a writing that is forged within the meaning of
subdivision (b)(1)(A).” The Defendant was convicted of each count; the trial court merged
the counts charged under Tennessee Code Annotated section 39-14-114(b)(1)(C) with the
counts charged under Tennessee Code Annotated section 39-14-114(b)(1)(A)(i).

       We note that

       the law is firmly established in this State that to warrant a criminal conviction
       upon circumstantial evidence alone, the evidence must be not only consistent
       with the guilt of the accused but it must also be inconsistent with his innocence
       and must exclude every other reasonable theory or hypothesis except that of
       guilt, and it must establish such a certainty of guilt of the accused as to
       convince the mind beyond a reasonable doubt that he is the one who
       committed the crime.

Pruitt v. State, 460 S.W.2d 385, 390 (Tenn. Crim. App.1970). “The inferences to be drawn
from [circumstantial] evidence, and the extent to which the circumstances are consistent with
guilt and inconsistent with innocence, are questions primarily for the jury.” Id. at 391
(quoting Marable v. State, 313 S.W.2d 451, 452 (Tenn. 1958)).

      Mr. Curtis testified that he sold the Defendant a car on March 28, 2008, and that he
mistakenly forgot to remove from the car the checkbook containing the checks at issue. This
evidence is sufficient to show how the Defendant came to possess the checks at issue.

        A. Checks 1071 and 1079
        Mr. Maheta testified that he confronted the Defendant, a frequent patron of his 82
Market store in Bell Buckle, when Checks 1071 and 1079 were returned. Respectively, the
checks are dated April 4 and 5, 2008. The Defendant did not deny passing the checks, and
he took responsibility for the returned checks by promising to pay the debt incurred by their
use. Mr. Curtis’ denial that he wrote the checks, as well as the fact that the checks were made
out to 82 Market rather than the Defendant, diminish the credibility of the Defendant’s claim
that the checks were given to him in payment for work he had done. We conclude that this
evidence is sufficient to exclude “every other reasonable theory or hypothesis” but that the
Defendant wrote and passed Checks 1071 and 1079. See Pruitt, 460 S.W.2d at 390. To
conclude otherwise would require us to believe that the Defendant either assumed
responsibility for checks about which he knew nothing or that he lied for no apparent reason
in order to shield the actual writer of the checks from responsibility. The evidence is
therefore sufficient to establish that the Defendant wrote and passed Checks 1071 and 1079.

                                              -5-
        B. Checks 1069 and 1075
        Checks 1069 and 1075 are both dated April 6, 2008, and were both made payable to
the Defendant as “Derrick Goode” for “[l]abor.” The dates on these checks, relative to the
earlier dates on Checks 1071 and 1079, are sufficient to allow any rational trier of fact to
conclude that Checks 1069 and 1075 were passed after Checks 1071 and 1079. We have
already found the evidence sufficient to establish that the Defendant wrote and passed
Checks 1071 and 1079; that being so, we conclude that there is a reasonable inference that
the Defendant, after passing Checks 1071 and 1079, proceeded to pass Checks 1069 and
1075 payable to the order of the Defendant. In addition, our review reveals that the
handwriting on all of these checks contains a number of distinct similarities that the jury
could have used to conclude that the same person wrote all four. See, e.g., State v. Williams,
929 S.W.2d 385, 390 (noting similarities perceptible to a non-expert between particular
letters on two handwriting exemplars).

       C. Check 1088
       We also conclude the evidence is sufficient to establish that the Defendant wrote and
passed Check 1088. His driver’s license number appears on the check, supporting the
inference that the Defendant presented his driver’s license when passing the check. We
again note a number of handwriting similarities between Check 1088 and Checks 1069, 1071,
1075, and 1079 that the jury could have used to conclude that the same person wrote all five.

      After considering the evidence in the light most favorable to the prosecution, we
conclude that any rational juror could have found the Defendant guilty of all five counts
beyond a reasonable doubt. This issue has no merit.

II. Consecutive Sentencing
        The Defendant contends that the trial court erred in ordering him to serve his
sentences consecutively. On appeal, the party challenging the sentence imposed by the trial
court has the burden of establishing that the sentence is erroneous. See Tenn. Code Ann. §
40-35-401, Sentencing Comm’n Comments; see also State v. Arnett, 49 S.W.3d 250, 257
(Tenn. 2001). When a defendant challenges the length, range, or manner of service of a
sentence, it is the duty of this Court to conduct a de novo review on the record with a
presumption that the determinations made by the court from which the appeal is taken are
correct. Tenn. Code Ann. § 40-35-401(d). However, this presumption “is conditioned upon
the affirmative showing in the record that the trial court considered the sentencing principles
and all relevant facts and circumstances.” State v. Pettus, 986 S.W.2d 540, 543-44 (Tenn.
1999); see also State v. Carter, 254 S.W.3d 335, 344-45 (Tenn. 2008). If our review reflects
that the trial court failed to consider the sentencing principles and all relevant facts and
circumstances, then review of the challenged sentence is purely de novo without the



                                              -6-
presumption of correctness. State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991); see also
Carter, 254 S.W.3d at 344-45.

       In conducting a de novo review of a sentence, this Court must consider (a) the
evidence adduced at the trial and the sentencing hearing; (b) the presentence report; (c) the
principles of sentencing and arguments as to sentencing alternatives; (d) the nature and
characteristics of the criminal conduct involved; (e) evidence and information offered by the
parties on the enhancement and mitigating factors set forth in Tennessee Code Annotated
sections 40-35-113 and 40-35-114; (f) any statistical information provided by the
Administrative Office of the Courts as to Tennessee sentencing practices for similar offenses;
and (g) any statement the defendant wishes to make in the defendant’s own behalf about
sentencing. Tenn. Code Ann. § 40-35-210(b); see also Carter, 254 S.W.3d at 343; State v.
Imfeld, 70 S.W.3d 698, 704 (Tenn. 2002).

        Tennessee Code Annotated section 40-35-115(b) provides that a trial court may, in
its discretion, order sentences to run consecutively if it finds any one of the following criteria
by a preponderance of the evidence:

       (1) The defendant is a professional criminal who has knowingly devoted the
       defendant’s life to criminal acts as a major source of livelihood;

       (2) The defendant is an offender whose record of criminal activity is extensive;

       (3) The defendant is a dangerous mentally abnormal person so declared by a
       competent psychiatrist who concludes as a result of an investigation prior to
       sentencing that the defendant's criminal conduct has been characterized by a
       pattern of repetitive or compulsive behavior with heedless indifference to
       consequences;

       (4) The defendant is a dangerous offender whose behavior indicates little or
       no regard for human life, and no hesitation about committing a crime in which
       the risk to human life is high;

       (5) The defendant is convicted of two (2) or more statutory offenses involving
       sexual abuse of a minor with consideration of the aggravating circumstances
       arising from the relationship between the defendant and victim or victims, the
       time span of defendant's undetected sexual activity, the nature and scope of the
       sexual acts and the extent of the residual, physical and mental damage to the
       victim or victims;



                                               -7-
       (6) The defendant is sentenced for an offense committed while on probation;
       or

       (7) The defendant is sentenced for criminal contempt.

Tenn. Code Ann. § 40-35-115(b). These criteria are stated in the alternative; therefore, only
one need exist to support the appropriateness of consecutive sentencing.

       In addition to these criteria, consecutive sentencing is also subject to the general
sentencing principles that the overall sentence imposed “should be no greater than that
deserved for the offense committed,” that it “should be the least severe measure necessary
to achieve the purposes for which the sentence is imposed,” and that the defendant’s
“potential for rehabilitation” be considered. Tenn. Code Ann. § 40-35-103(2), (4) and (5).

       Only the Defendant’s presentence report was presented as proof at his sentencing
hearing. The presentence report indicates that, at the time of sentencing, the Defendant was
married and thirty-seven years old. He reported that he received a GED from Jackson
Community College in 1989, having dropped out of high school in the ninth grade. The
Defendant reported generally favorable mental and physical health, but noted that he suffered
from asthma, high blood pressure, and acid reflux and nerve problems that resulted from
being accidentally shot in the stomach in 1994. The Defendant stated that he had abused
alcohol, cocaine, and marijuana in the past. He said he had been sober since 2004, however.
He reported a total of about ten months of employment, as a laborer, since 2003.

        The Defendant’s criminal record contains a nearly unbroken string of criminal conduct
beginning in 1993. Since then, the Defendant has been convicted of the following
misdemeanors: one count of unlawful drug paraphernalia use, six counts of driving with a
revoked license, two counts of failure to appear, two counts of criminal impersonation, one
count of criminal trespassing and, from March to May 2001, thirty-one counts of passing
worthless checks. He has also been convicted of the following felonies: one count of
possession of cocaine, one count of forgery up to $1,000, one count of theft up to $500, and
two weapons charges. The Defendant’s criminal record also reflects a number of
unsuccessful periods of probation. He was most recently convicted of driving with a revoked
license on November 6, 2007; this conviction resulted in a suspended sentence of eleven
months and twenty-nine days, which was still in effect at the time he committed the crimes
at issue.

       The trial court ordered consecutive service based solely on its finding that the
Defendant is “is an offender whose record of criminal activity is extensive.” Tenn. Code
Ann. § 40-35-115(b)(2). We also agree with the State in noting that the trial court could have

                                             -8-
found that the Defendant was being “sentenced for an offense committed while on
probation.” Tenn. Code Ann. § 40-35-115(b)(6). The trial court certainly did not err in
finding that the Defendant’s record of criminal activity is extensive. The trial court also
considered the Defendant’s potential for rehabilitation and found him unsuitable, concluding
that he has a “virtually continuous career of committing crimes interrupted by periods of
incarceration.”

       Although a seventeen and one-half-year sentence for five acts of forgery might be
excessive for some defendants, the Defendant herein has demonstrated his devotion to
criminal behavior and his inability or unwillingness to rehabilitate himself. He has one
previous conviction for forgery and thirty-one previous convictions for passing worthless
checks. Under these facts and circumstances, we conclude that the trial court’s imposition
of consecutive sentences was appropriate.

                                          Conclusion

         Based on the foregoing authorities and reasoning, we affirm the judgments of the trial
court.




                                            _________________________________
                                                  DAVID H. WELLES, JUDGE




                                               -9-